Title: To John Adams from James McHenry, 12 July 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 12 July 1799.

I have the honour to inclose, a submission to the Heads of Departments, in conformity with your letter of the 19th of June Ulto, and the answers thereto dated the 3d. 6th and 9th of July inst.
I shall only observe, that it appears from the files of the proceedings of courts martial—during our revolutionary war, that the practice was not uniform, to mention on the face of the proceedings, the concurrence of two thirds of the members of the court in a sentence of death, altho’ an instance has presented of the execution of such a sentence.
I have the honour to be, with the greatest respect Sir / your most obt. / and hble st.

James McHenry